1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   RACHEL MICHELLE TWILLEY,                      )   Case No.: 1:18-cv-0201 - JLT
                                                   )
12                 Plaintiff,                      )   ORDER AWARDING ATTORNEY’S FEES
                                                   )   PURSUANT TO THE EQUAL ACCESS TO
13          v.                                     )   JUSTICE ACT
                                                   )
14   ANDREW SAUL,                                  )   (Doc. 23)
     Commissioner of Social Security,              )
15                                                 )
                   Defendant.                      )
16                                                 )
17          Rachel Michelle Twilley and Andrew Saul, Commissioner of Social Security, stipulated for the
18   award and payment of attorney’s fees pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d).
19   (Doc. 23) Subject to the terms of the stipulation, the Court ORDERS fees in the total amount of
20   $5,000.00 to be AWARDED to Plaintiff Rachel Michelle Twilley.
21
22   IT IS SO ORDERED.
23
        Dated:    November 5, 2019                           /s/ Jennifer L. Thurston
24                                                     UNITED STATES MAGISTRATE JUDGE

25
26
27
28
